UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-7532


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

HENRY EARL MILLER, a/k/a Stef, Stefan,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Greenville. J. Michelle Childs, District Judge. (6:04-cr-00022-JMC-3; 6:17-cv-00805-
JMC)


Submitted: February 21, 2019                                 Decided: February 26, 2019


Before GREGORY, Chief Judge, and AGEE and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Henry Earl Miller, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Henry Earl Miller seeks to appeal the district court’s orders denying relief on his

28 U.S.C. § 2255 (2012) motion and denying reconsideration.            The orders are not

appealable unless a circuit justice or judge issues a certificate of appealability. 28 U.S.C.

§ 2253(c)(1)(B) (2012). A certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (2012). When

the district court denies relief on the merits, a prisoner satisfies this standard by

demonstrating that reasonable jurists would find that the district court’s assessment of the

constitutional claims is debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003). When the district court

denies relief on procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable, and that the motion states a debatable claim of

the denial of a constitutional right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that Miller has not made

the requisite showing. Accordingly, we deny a certificate of appealability, deny Miller’s

motions to answer a jurisdictional question and to consolidate this appeal with another

pending appeal, and dismiss the appeal. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                               DISMISSED




                                             2